McCueeoch, J. Julius A. Taylor, of Memphis, Tenn:, ■owned a large plantation fronting on the Mississippi River,' in Lee County, Arkansas, and, by his last will and testament devised it to his widow, Louise C. Taylor, during her life or widowhood, with power to dispose of same by last will, but with remainder over, in the event of her marriage or death intestate, to the children of said testator. Certain trustees were named in the will to hold the title to the property and manage the same in the event ■that the widow should die intestate or marry. Mrs. Taylor executed to the Board of Directors of St. Francis Levee District a deed for a nominal consideration, conveying a right of way through said plantation for a levee, and the levee was duly constructed. W. J. Crawford and W. H. Carroll, the trustees under the will of Julius A. Taylor, instituted this suit in equity against said board of directors to cancel said conveyance executed by Mrs. Taylor, and to recover damages caused by the construction Of the levee through said plantation. They allege and undertake to prove that said conveyance was executed by Mrs. Taylor upon the representations made by certain officers of the board of directors to the effect that the levee would be constructed straight down the bank of the river, thus affording protection to said plantation against overflow; that it was not so constructed near the bank of the river, leaving the greater part of the land in cultivation in front of the levee and unprotected. They allege and prove that about 85 acres of valuable land on the plantation were taken and used in the construction of the levee, and that the remaining lands were greatly damaged. Mrs. Taylor was not a party to the suit. The chancellor dismissed the complaint for want of - equity, and the plaintiffs appealed. There is no equity in the complaint, and the chancellor properly dismissed it. Neither the trustees nor cestuis que use, as holders, of the interest in remainder, can demand a cancellation of the conveyance executed by the life tenant, as the same does not affect their rights. They might have prevented the taking and damage to' the l'and without compensation for their interest, but the levee has been built by the board of directors, and their only remedy would be to recover damages for the taking and injury. The execution of the conveyance did not cut off that right, and the remedy at law is complete and adequate. Judgment affirmed.